Citation Nr: 1725495	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-13 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a spinal injury.

4.  Entitlement to service connection for numbness of the bilateral legs, as due to a spinal injury. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served from January to May 2003 and from October 2004 to April 2005.

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the claims has since been transferred to the RO in Montgomery, Alabama.   

In February 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  At that time, the undersigned held the record open for an additional 60 days to allow for the submission of additional medical evidence.  Such evidence was provided to VA in March 2017.

The issues of entitlement to service connection for bilateral hearing loss and hypertension are set forth below.  The remaining issues are being remanded to the agency of original jurisdiction (AOJ) for further development. VA will inform the Veteran when further action, on his part, is necessary. 


FINDINGS OF FACT

1.  At the February 2017 hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issue of entitlement to service connection for bilateral hearing loss. 

2.  The Veteran received a diagnosis of hypertension within one year of his separation from active duty.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran with regard to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Given the favorable outcome of the decision rendered below, a discussion of the notice, development and assistance actions accomplished during the course of the appeal is unnecessary.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
 
Bilateral Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, in February 2017, prior to promulgation of a decision by the Board, the Veteran testified that he was withdrawing his appeal as to the issue of entitlement to service connection for bilateral hearing loss.  Thus, no allegations of errors of fact or law remain for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal of this issue and it must be dismissed.

Hypertension

The Veteran also seeks service connection for hypertension.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be presumed, for certain chronic diseases such as hypertension, if such a disease develops to a compensable degree (that is, 10 percent or more) within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  The period for hypertension is one year following service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In a March 2017 letter, the Veteran's private doctor noted that the Veteran was diagnosed with hypertension in December 2005 and had been treated for the condition ever since.  Notably, the Board notes that the Veteran served on active duty until April 2005; therefore, he received the diagnosis of hypertension within one year of discharge.  Thus, the Board finds the Veteran has satisfied the requirements for presumptive service connection for hypertension.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.307, 3.309; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The appeal of the denial of service connection for bilateral hearing loss is dismissed.

Service connection for hypertension is granted.


REMAND

The Veteran asserts that he injured his back while working in a military prison in Afghanistan and, as a result, developed a lower back disability which, in turn, has caused numbness in his legs.

The Board notes that the Veteran's service treatment records (STRs) were certified to be unavailable in a June 2010 VA memorandum.  Given the missing STRs, VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  

This heightened duty includes providing a medical examination if review of the evidence of record determines that such examination is necessary to decide the claim.  38 C.F.R. § 3.159 (c) (4) (2016). 

Here, the Veteran has reported an in-service injury which he believes caused a back disability, and his report is credible.  The private medical records submitted by the Veteran show complaints of persistent or recurrent lower back symptoms.  Consequently, the Board finds that VA is under an obligation to provide the Veteran with an examination in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159 (c) (4) presents a low threshold for the requirement of a VA examination).
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Arrange for the Veteran to undergo VA spine examination. 

The claims file should be made available to the examiner.  

The examiner should clearly identify all diagnosed spine disability or disabilities, to include any validly diagnosed disorder at any time pertinent to the claim on appeal (even if now resolved). 

Then, for each diagnosed disorder, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service. 

The examiner is informed that the Board finds the Veteran's report of a back injury in service is credible.

The examiner is also asked to identify all diagnosed neurological disabilities of the Veteran's lower extremities.  Then, with regard to each diagnosed disorder, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service, to include as due to any current back disability. 

A rationale is requested for all opinions given.

TheVeteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


